(Por la Corte, a propuesta
del Juez Asociado Sr. Travieso.)
Por cuanto, el demandado apelado ha presentado moción de desestimación basada en la falta de jurisdicción de la Corte de Dis-trito de Húmacao sobre la presente acción a tenor de lo dispuesto por el artículo 91 de la Ley Núm. 70 de 1917.
Pon cuanto, el citado artículo 91 de la referida ley le confiere jurisdicción exclusiva a la Corte de Distrito de San Juan sobre injunctions para modificar, suspender, detener o anular alguna orden de la Comisión de Servicio Público.
PoR cuanto, en el presente recurso el peticionario-apelante, por medio de un procedimiento de injunction, ha tratado de dejar sin efecto una franquicia concedida por la Comisión de Servicio Pú-' blico, siendo aplicable por lo tanto el referido artículo 91 al caso de autos.
PoR tanto, se desestima por frívolo el recurso con costas al pe-ticionario apelante, sin incluir honorarios de abogado.
En los siguientes casos el Tribunal se negó a desestimar por frívolos los recursos por no estar o haber quedado convencido de que lo fueran o porque claramente no lo son:
Núms. 8452, 8501, 8502 y 8537.